16-2012
    Zhu v. Sessions
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A205 240 875

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    25th day of May, two thousand eighteen.

    PRESENT:
             RALPH K. WINTER,
             ROSEMARY S. POOLER,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    YIN ZHU,
                      Petitioner,

                      v.                                             16-2012
                                                                     NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                 Igor G. Kuperman, Stamford, CT.

    FOR RESPONDENT:                 Chad A. Readler, Acting Assistant
                                         Attorney General; Dawn S. Conrad,
                                         Senior Litigation Counsel; Jeremy M.
                                         Bylund, Trial Attorney, Office of
                                         Immigration Litigation, United
                                         States Department of Justice,
                                         Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Yin Zhu, a native and citizen of the People’s

Republic of China, seeks review of a May 23, 2016, decision of

the BIA affirming a January 21, 2015, decision of an Immigration

Judge (“IJ”) denying Zhu’s application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”). In re Yin Zhu, No. A205 240 875 (B.I.A. May 23, 2016),

aff’g No. A205 240 875 (Immig. Ct. N.Y. City Jan. 21, 2015).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we have reviewed the

IJ’s decision as modified by the BIA. See Xue Hong Yang v. U.S.

Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005). Accordingly,

we assume credibility and address only whether Zhu met his

burden of demonstrating a well-founded fear of future

persecution. Yan Chen v. Gonzales, 417 F.3d 268, 271-72 (2d Cir.

2005). The applicable standards of review are well established.

8 U.S.C. § 1252(b)(4)(B); Su Chun Hu v. Holder, 579 F.3d 155,

158 (2d Cir. 2009).
                               2
    Zhu did not allege any past harm, so to obtain asylum he

had the burden to demonstrate a well-founded fear of future

persecution, which is a “subjective fear that is objectively

reasonable.” Dong Zhong Zheng v. Mukasey, 552 F.3d 277, 284 (2d

Cir. 2009) (internal quotation marks omitted); see also 8 U.S.C.

§ 1101(a)(42); 8 C.F.R. § 1208.13(b)(2); Y.C. v. Holder, 741
F.3d 324, 332 (2d Cir. 2013) (requiring asylum applicant to

“show a reasonable possibility of future persecution.”

(internal quotation marks omitted)). “An asylum applicant can

show a well-founded fear of future persecution in two ways:

(1) by demonstrating that he or she ‘would be singled out

individually for persecution’ if returned, or (2) by proving

the existence of a ‘pattern or practice in [the] . . . country

of nationality . . . of persecution of a group of persons

similarly situated to the applicant’ and establishing his or

her ‘own inclusion in, and identification with, such group.’”

Y.C., 741 F.3d at 332 (quoting 8 C.F.R. § 1208.13(b)(2)(iii)).

    We conclude that the agency reasonably determined that Zhu

failed to meet his burden of proof. “In the absence of solid

support in the record . . . , [an applicant’s] fear is

speculative at best.” Jian Xing Huang v. U.S. INS, 421 F.3d 125,

129 (2d Cir. 2005). The evidence that Zhu submitted – country
                              3
reports and letters from his mother and her neighbor – does not

provide “solid support” for his claim of persecution.

    Zhu submitted reports on China, including the State

Department’s 2013 International Religious Freedom Report,

which documents mistreatment of Tibetan Buddhists in the Tibet

Autonomous Region (“TAR”) and connects that mistreatment to the

intersection of ethnicity (Tibetan) and religion (Tibetan

Buddhist). The report also states that individuals who

privately practice any unauthorized religion in small groups

are sometimes harassed and detained by government officials.

But none of this evidence provides solid support for Zhu’s claim

that the government persecutes people who are ethnically Han

and practice Tibetan Buddhism outside of the TAR. Jian Xing

Huang, 421 F.3d at 129.

    Zhu also submitted two letters from his mother that detail

her own practice of Tibetan Buddhism, report that she was

detained for her religious activity, encourage Zhu to stay in

the United States, and warn Zhu that “because I am monitored

by the local Public Security Bureau, you are so involved in it.”

Additionally, Zhu submitted a letter from his mother’s neighbor

reporting that Zhu’s mother had been detained and warning Zhu:

“The Public Security Bureau knows that you are also a Tibetan
                              4
Buddhist. If you returned, you would be detained.” But the

agency reasonably gave those letters diminished weight: they

were unsworn, submitted by interested witnesses who were

unavailable for cross-examination, and styled as personal

letters to Zhu despite content — detailed background

information that Zhu already knew — suggesting that they had

been prepared for the removal proceedings. See Xiao Ji Chen v.

U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (holding

that the weight accorded to an applicant’s evidence “lie[s]

largely within the discretion of the IJ” (internal quotation

marks omitted)); Y.C., 741 F.3d at 334 (upholding agency’s

determination that letter from relative in China was entitled

to limited weight because it was unsworn and submitted by an

interested witness). But even if the agency had afforded the

letters full weight, they contain no solid basis to conclude

that Zhu would be persecuted as opposed to merely harassed.

Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d Cir.

2006) (persecution involves the “infliction of suffering or

harm” that goes beyond “mere harassment”).

    The agency also did not err in concluding that Zhu failed

to establish a pattern or practice of persecution of Tibetan

Buddhists in China.   Nothing in the record suggests that
                               5
Tibetan Buddhism is punished or restricted nationwide in a

manner that constitutes persecution. First, Zhu testified that

he generally worshiped in secret, but he also studied Tibetan

Buddhism at an institute in Sichuan province and cautiously

promoted Tibetan Buddhism in public without incident. Second,

the country reports reveal mistreatment of Tibetan Buddhists

in the TAR, but not in Zhu’s home province. Given the nationwide

variation and lack of evidence about persecution in Zhu’s home

province of Guizhou, the agency reasonably concluded that Zhu

failed to establish a nationwide pattern or practice of

persecution of Tibetan Buddhists in China or a pattern or

practice in Zhu’s home province. Cf. Jian Hui Shao v. Mukasey,

546 F.3d 138, 142, 149 (2d Cir. 2008) (finding no error in BIA’s

evidentiary framework that an applicant demonstrate that

enforcement of family planning policy is carried out in his or

her local area in a manner that would give rise to a well-founded

fear of persecution); see also Santoso v. Holder, 580 F.3d 110,

112 (2d Cir. 2009) (affirming agency’s finding of no pattern

or practice of persecution of Catholics in Indonesia where

evidence showed that religious violence was not nationwide and

that Catholics in many parts of the country were free to practice

their faith).
                               6
    Accordingly, because the agency reasonably found that Zhu

failed to demonstrate an objectively reasonable fear of future

persecution, it did not err in denying asylum or in concluding

that Zhu necessarily failed to meet the higher burdens required

for withholding of removal and CAT relief. See Lecaj v. Holder,

616 F.3d 111, 119-20 (2d Cir. 2010).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                              7